DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicants’ election without any traversal of Species I, Claims 2-4, filed on 2/04/22, is acknowledged.
The Restriction mailed on 12/24/21 has been carefully reviewed and is held to be proper. Accordingly, Claims 5-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Species. 
	The Restriction filed on 12/24/21 is hereby made Final.
	Applicants are required to cancel the nonelected claims (5-9) or take other appropriate action. An Office Action on the merits of Claims 1-4 now follows.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ushida et al (US 11,050,328).
Regarding claim 1, Ushida et al teach a method of manufacturing a rotating body, the method comprising: 
disposing an end plate (Fig. 13, 24) on an end surface of a core body (2 & 5) in a height direction; and 
forming the rotating body by welding (B) the end plate and the core body together, 
wherein forming the rotating body includes welding the end plate and the core body together while a temperature of the core body and the end plate is within a predetermined operational temperature range (Col. 10, lines 49-56) associated with rotation of the rotating body in a manufactured state of operation. 
Regarding claim 2, Ushida et al teach that forming the rotating body includes welding (B) the end plate (24) and the core body (2 & 5) together using a welding tool as a primary heating source, while maintaining the temperature of the core body and the end plate within the predetermined operational temperature range of the rotating body using a secondary heating source (Fig. 9, S3; Col. 10, lines 49-54). 
Regarding claim 3, Ushida et al teach that preheating the end plate and the core body using a heat source to increase the temperature within or above the predetermined operational temperature range (S3; Col. 10, lines 49-54) of the rotating body prior to welding the end plate and the core body together, wherein forming the rotating body includes welding (S4) the end plate and the core body together before the temperature of the core body and the end plate falls below the predetermined operational temperature range of the rotating body (Col. 10, lines 49-56). 
Regarding claim 4, Ushida et al teach that preheating the end plate and the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicants’ disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. 
The examiner can normally be reached on Mo-Fr: 8AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
March 12, 2022